DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/20 has been entered.
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 10/28/19. The claims 1-6 are pending. The claims 1-2 have been amended. Claims 3-6 are new. Claim 6 is hereby withdrawn by election by original presentation.
Response to Arguments
Applicant’s arguments, filed 9/18/20 with respect to the rejections of claims 1, 2 and 4 under 102(a)(1) in view of Stephan (US2011/0046682) have been fully considered and are persuasive in combination with the amendments to the claims. However, a new grounds of rejection has made in view of Abrams et al (US7517357).
Applicant’s arguments, filed 9/18/20 with respect to the rejections of claim 5 under 102(a)(1) in view of Collette (US2009/0292321) have been fully considered and are persuasive in combination with the amendments to the claims. However, a new grounds of rejection has made in view of Abrams et al (US7517357). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites ““the shoulder having an outer periphery extending radially outward from the tapered cavity”. There is no support in the specification or drawings for the shoulder extending radially outward from the tapered cavity. From Fig. 14 of the application drawings, it appears the proximal end of the tapered cavity extends further radially outward than the shoulder. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the shoulder having an outer periphery extending radially outward from the tapered cavity”. It is unclear how the shoulder extends radially outward from the tapered cavity. The 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams et al (US7517357) (“Abrams”). 


    PNG
    media_image1.png
    359
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    526
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    540
    media_image3.png
    Greyscale


Regarding claim 1, Abrams discloses a suture snap lock comprising: 

an inner cylindrical plug piece (locking body 75) that is adapted to be inserted into the shell body cavity (C3:L21-26) and locked into the outer shell body when fully inserted (C3:L21-26);
the inner cylindrical piece having a top proximal end (see annotated Fig. 2C), a bottom distal end (see annotated Fig. 2C) and a slotted tip (indentations 4 provide the slot for the slotted tip, see Fig. 2C) at the distal end (see annotated Fig. 2C);
the inner cylindrical distal end including a radially outward projecting shoulder (see annotated Fig. 4G) having an outer diameter greater than the shell body open bottom end inner diameter (the shoulder as shown in annotated Fig. 4G extends radially outward from the tapered cavity and has an outer diameter greater than the shell body open bottom end inner diameter);  
whereby suture positioned between the inner cylindrical piece and the outer cylindrical shell body is compressed and retained between the inner cylindrical piece and the outer cylindrical shell body (C5:L13-15, see Fig. 5) when said inner cylindrical piece is fully advanced into the outer shell body and locks said cylindrical piece into said outer shell body (C3:L21-26).  
Regarding claim 4, Abrams discloses the snap lock of claim 1, wherein the outer shell body and inner cylindrical piece are made of a composite material (see Table 1; C4:L10-39).
Regarding claim 5, Abrams discloses a snap lock comprising: 
a shell (anchor collar 5) having a generally cylindrical, outer shell body (see Fig. 4), having an interior cylindrical tapered cavity (tapered cavity, see annotated Fig. 4) extending along a smooth surfaced, tapered wall extending along a predetermined length of the shell body (wall of cavity has no 
an inner cylindrical piece (locking body 75) having a top proximal end (see annotated Fig. 2C), a bottom distal end (see annotated Fig. 2C) and a slotted tip (indentations 4 provide the slot for the slotted tip, see Fig. 2C) at the distal end (see annotated Fig. 2C); the inner cylindrical piece distal end including a radially outwardly projecting shoulder (see annotated Fig. 4G), the shoulder having an outer periphery extending radially outward from the tapered cavity (the shoulder as shown in annotated Fig. 4G extends radially outward from the tapered cavity); 
suture material (suture 11) positioned between the inner cylindrical piece and the outer shell body (see Fig. 4); 
thereby said suture material is compressed and retained between the inner cylindrical piece and outer shell body (C5:L13-15, see Fig. 5), and the cylindrical piece is locked into said outer shell body when the inner cylindrical piece is inserted into the shell body cavity (C3:L21-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Ralph et al (US2006/0235410) (“Ralph”). 
Regarding claim 2, Abrams discloses the snap lock of claim 1; yet, is silent regarding wherein the outer shell body and the inner cylindrical piece are made of metal. Ralph, in the same field of art, teaches a bone fastener having a sleeve (outer shell body) and screw or pin (inner cylindrical piece) that may be made from the same material (Paragraph [0041]). Where the material may be metal (Paragraph [0042]). It 
Regarding claim 3, Abrams discloses the snap lock of claim 1; yet, is silent regarding wherein the outer shell body and the inner cylindrical piece are made of PEEK. Ralph, in the same field of art, teaches a bone fastener having a sleeve (outer shell body) and screw or pin (inner cylindrical piece) that may be made from the same material (Paragraph [0041]). Where the material may be PEEK (Paragraph [0043]). It would have been obvious to one having ordinary skill in the art at the effective date of the application to have the outer shell body and inner cylindrical piece made of PEEK as taught by Ralph, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice In re Leshin, 125 USPQ 416. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M./


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771